DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 01/10/2022 is acknowledged. In view of applicant’s Remarks, and amendment as set forth below, the rejection under 35 USC 112b, 102 and 103(a) is hereby withdrawn. 
Claims 1, 6-14, 18-21 are pending, of which claims 8-13 are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James S. Keddie on 01/27/2022.
The application has been amended as follows:
In the Claims
In claim 1, line 5, the following has been deleted:
“1:1”
and replaced by
--  1:2  --

In claim 7, the following has been deleted:
“compound”
and replaced by
--  composition  --

Claims 8-13 and 21 have been canceled.

In claim 18, the following has been deleted:
“A”
and replaced by
--  The  --

In claim 18, the following has been deleted:
“compound”
and replaced by
--  mixture  --


In claim 19, the following has been deleted:
“A”
and replaced by
--  The  --

In claim 19, the following has been deleted:
“compound”
and replaced by
--  mixture  --


In claim 20, the following has been deleted:
“A”
and replaced by
--  The  --

In claim 20, the following has been deleted:
“compound”
and replaced by
--  mixture  --
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 01/10/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process for improving oxygen efficiency in a healthy subject by administering a composition comprising hesperidin mixture with a ratio of R:S is between 1:2 and 1:5 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s method of improving oxygen efficiency in a healthy subject by administering a composition comprising hesperidin mixture with a ratio of R:S is between 1:2 and 1:5 as in the instant claims. The closest prior art, Brown (US 6528042), teaches a process for improving disruption of energy metabolism during stress or in danger of disruption due to stress using compound selected from a group of compounds including hesperidin. Thus the cited prior art differs with regard to not teaching hesperidin R:S mixture between 1:2-1:5 and does not provide any suggestion to select more S in the mixture than R form.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims.  
Therefore, claims 1, 6, 7, 14, 18-20 are allowed.
Conclusion
Claims 1, 6, 7, 14, 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623